Citation Nr: 1761039	
Decision Date: 12/29/17    Archive Date: 01/02/18

DOCKET NO.  17-36 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for coronary artery disease associated with herbicide exposure, status post bypass surgery, from May 17, 2011.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Ko, Associate Counsel



INTRODUCTION

The Veteran had active service from August 1965 to August 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.    

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

A December 2011 VA treatment record referred to Dr. Timothy Catchings, a private physician who was treating the Veteran's heart condition.  Unfortunately, medical records from Dr. Catchings are not of record.  VA has an affirmative duty to assist claimants obtain relevant records.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159(c) (2017).  Thus, VA should attempt to locate and associate the outstanding medical records.

The issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities has been raised by the record, specifically in the November 2017 informal hearing presentation, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  Significantly, however, the RO has not yet adjudicated this issue.  Hence, the Board may not adjudicate this issue in the first instance without potential prejudice to the Veteran's claim.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  Additionally, given that the issue of a total disability rating based on individual unemployability is inextricably intertwined with the remanded claim for an increased rating for a coronary artery disease, it must also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1990). 

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Issue the Veteran notice regarding establishing a TDIU.

2.  Contact the appellant and request that he identify the names of any VA and/or private medical care providers who treated him for his heart condition since May 2011.  For each named facility, the appellant should identify when he received pertinent care from that facility or provider.  The appellant must provide VA with signed authorizations for any private provider identified.  

Thereafter, appropriate development must be undertaken to secure all pertinent records which are not currently part of the claims files, including any medical records from Dr. Timothy Catchings (if the Veteran submits the appropriate authorization to obtain these records).  If the RO cannot locate such records, it must specifically document in writing all attempts that were made to locate them.  The RO must then: (a) notify the appellant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The appellant must then be given an opportunity to respond.

3.  After the development requested has been completed, conduct any further development needed, including regarding the issue of TDIU.  If any development is deficient in any manner, implement corrective procedures at once.

3.  Thereafter, readjudicate the issues, including whether entitlement to a total disability rating based on individual unemployability due to service-connected disabilities is warranted.  If any benefit is not granted, the appellant and his representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Nathaniel Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2017).


